Champlin, J.
This action of replevin was brought to recover possession of certain chattels belonging to plaintiff, and which the defendant, as township treasurer, had seized under a warrant annexed to' a tax roll in his hands for collection. On the trial it appeared that an assessment was made by the supervisor of the town of Norwich, in the county of Newaygo, for the year 1887. After the October session of the board of supervisors for that year, and in November, the supervisor who made the assessment resigned his office, and the vacancy was filled by the appointment of William R. Freeman. Freeman received from his predecessor the assessment roll, which had been duly certified by the board of supervisors, with the taxes extended thereon. To this roll he attached the following certificate:
“ State or Michigan, ) County of Newaygo. [
“ I hereby certify that the foregoing and annexed tax^oll is a correct and true copy of the assessment roll of the township of Norwich, in the county aforesaid, for the year 18S7.
“ William R. Freeman, “Supervisor of the Township of Norwich.”
To this roll he attached his warrant, directed to the township treasurer in the usual form, and under which *462tbe property replevied was seized to satisfy a tax assessed against the plaintiff upon the roll. Upon the trial the plaintiff was permitted to show by oral .testimony that the roll to which the warrant was annexed was in fact the original assessment roll, instead of a prepared copy, and for this reason the plaintiff claims that the warrant is void, and conferred no authority upon the officer to collect the tax.
The statute (Act No. 153, Laws of 1885, § 26) provides that the supervisor, after the roll has been certified as directed by the board of supervisors, shall proceed to assess the taxes aj>portioned to his township, and extend the same on his roll, and the taxes thus assessed shall become at once a debt to the township from the persons to whom they are assessed; and all personal taxes shall also be a lien on all personal property of such persons so assessed from and. after December 1, except where such property is sold in the regular course of business.
The next section then provides that the supervisor shall prepare a copy of the assessment roll, with the taxes assessed as therein-before provided, and annex thereto a Avarrant signed by him, commanding the township treasurer to collect the taxes; and this warrant authorizes the treasurer, in case of neglect or refusal of any person assessed to pay, to seize the goods and chat'tels of such person, and sell the same therefor. The copy of the roll, witli the warrant annexed, is designated as the “tax roll.” The liability of the party assessed to pay the tax becomes fixed when the tax is extended upon the original assessment roll.
The taxes in this case assessed against the plaintiff became a debt to the township Avhen the roll was completed, and remained a debt which it Avas the duty of plaintiff to pay. No complaint is made that the taxes so assessed are either illegal or unjust, and it is plain from *463the position taken that the payment of such taxes could have been enforced if the warrant had been attached to a copy of the assessment roll, instead of to the original. Plaintiff, then, is not in the least injured by the failure of the supervisor to make a copy, and attach his warrant thereto. No rights of the plaintiff are impaired or jeopardized by such irregularity; and we have no doubt, under the facts of this case, that the warrant conferred upon the township treasurer authority to seize the property in question. The roll delivered to him was duly certified by the supervisor to be a copy of the original assessment roll, and his warrant was regular upon its face.
Where the roll and warrant appear to be regular upon their face, and property of a person assessed is seized to satisfy a tax assessed upon such roll, replevin will not lie at the suit of such person against the officer.
The judgment must be affirmed.
The other Justices concurred.